Title: Thomas Jefferson to Philip Doddridge, 27 January 1816
From: Jefferson, Thomas
To: Doddridge, Philip


          
            Sir Sir
             Monticello Jan. 27. 16.
          
          I have no recollection when the bounty of lands was first given to the soldiers of the revolutionary war; yet I know it was so early that it cannot be a long research into the ordinances and acts to find it. I inclose you a copy of the journals and Ordinances of the Convention of 1776. and as you mention that the public offices are without a compleat copy, be so good as to deposit it in the office either of the Council or House of Representatives to with whom it will be of more important use than on my shelves.Accept the assurances of my respect.
          Th: Jefferson
         